Per Curiam.

Based on our decision in State, ex rel. Noll, v. Indus. Comm. (1991), 57 Ohio St.3d 203, 567 N.E.2d 245, the judgment of the court of appeals is reversed and a limited writ is issued ordering the commission to identify the nonmedical disability factors relied on and to briefly explain its decision.

Judgment reversed and limited writ issued.

Moyer, C.J., Sweeney, Douglas, Wright, H. Brown and Resnick, JJ., concur.
Holmes, J., dissents.
Holmes, J., dissenting. I would affirm the judgment of the court of appeals.